DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 11 March 2022.  Claims 1-7, 9-17, and 19-20 are examined and pending. Claims 1, 5, 7, 11, 15, and 17 are currently amended and claims 8 and 18 are cancelled.  

Response to Arguments
Applicant’s amendments, with respect to the objection to claim 7 as set forth in the Office Action of 05 January 2022 have been fully considered and are persuasive.  As such, the objection has been withdrawn. 
Applicant’s amendments, with respect to the rejection for claims 1-20 under 35 USC 112(b) as set forth in the Office Action of 05 January 2022 have been fully considered and are persuasive. However, applicant’s amendment raises new rejection addressed below under 35 USC 112(b).
Applicant’s arguments with respect to claims1-8 and 11-18 as being unpatentable under 35 USC 103 over Tosa in view of Matsuzaki, claims 9-10 and 19-20 as being unpatentable over Tosa in view of Matsuzaki in view of Sabau have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments/arguments with respect to the rejection of claims 1-7, 9-17, and 19-20 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. 
Applicant specifically argues that such elements and recited features of independent claim 1 and 11 cannot be asserted as merely a process that covers performance of the limitation in the mind. "Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations." (MPEP 2106.04(a)(2), citing SRIInt'l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims")).
Further, the 2019 PEG cited by the Office Action provides that the following considerations, among others, are indicative of an exception being integrated into a practical application such that the subject matter is patentable under Prong two: "an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field," "an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim,", or "an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception." (2019 PEG at 55). Applicant submits that all of the above considerations are met in this case for the amended claims. For example, claim 1 as amended recites specific features which reflect an improvement in the functioning of electronic devices for controlling vehicles. Specifically, claim 1 as amended recites processing various data based on a type of sensed data related to control of platooning vehicles or monitoring of platooning vehicles, where different processors process the data based on the type of sensed data. These features are not taught by the prior art-as discussed further below-and they clearly represent improvements in the functionality and efficiency of sensing, determining, processing, transmitting, of the data and the like for use in control of platooning vehicles, as discussed in the specification. Furthermore, Applicant submits that the claims, such as claim 1 as amended, applies or uses the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Examiner’s response
Examiner has considered the arguments to claims 1-7, 9-17, and 19-20, but does not believe that the rejection under 35 USC 101 has been overcome. Applicant first argue that such elements and recited features of independent claim 1 and 11 cannot be asserted as merely a process that covers performance of the limitation in the mind. "Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. Examiner respectfully disagree, in the 101-analysis step 2A prong 1, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  Independent claims 1 and 11 recite processing (classifying) information acquired through at least one of the interface and a communication device based on a use purpose of the information, a determination that the acquired information is first information, a determination that the acquired information is second information. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, the steps from practically being performed in the mind.  For example, the claim limitations encompass a person looking at data (acquired information from interface and communication device) and process (classifying) the information and determination of information to be either first information or second information. The mere nominal recitation of the processor(s), interface, and communication device in claims 1 and 11 configured to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
Secondly, examiner disagree that the claims as amended recite additional limitations (elements) are indicative of an exception being integrated into a practical application such that the subject matter is patentable under Prong two or represent improvements in the functionality and efficiency of sensing, determining, processing, transmitting, of the data and the like for use in control of platooning vehicles, as discussed in the specification. Furthermore, Applicant submits that the claims, such as claim 1 as amended, applies or uses the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
The independent claims 1 and 11 recite(s) the additional limitations exchange signals with electronic devices in the vehicle, fusing a first sensing data received through the interface from a plurality of sensors, a second sensing data received through the communication device from one vehicle located toward a middle of the platoon of a plurality of platooned vehicles, and a third sensing data received through the communication device from one vehicle located toward a rear of the platoon; fusing a fourth sensing data received through the interface from the plurality of sensors, a fifth sensing data received through the communication device from the one vehicle located toward the middle of platoon, and a sixth sensing data received through the communication device from the one vehicle located toward the rear of the platoon; and the first, second, and third sensing data are acquired by sensors configured to detect information external to the platoon, and the fourth, fifth, and sixth sensing data are acquired by sensors configured to detect information internal to the platoon; causing processing of the acquired information by a first processor; generating the first information by the at least one processor; generating the second information by the at least one processor; causing processing of the acquired information by a second processor. Furthermore, claims 1 and 11 recite the additional limitations of at least one processor, first processor, second processor, an electronic device, a communication device, and an interface. The exchanging step is recited at a high level of generality (i.e., as a general means of gathering data of or communicating data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The fusing of different sensors data (first, second, third, or fourth, fifth, and sixth) are recited at a high level of generality as data that has been fused and is being gathered after fusing so that information is generated and amount to mere data gathering, which is a form of insignificant extra-solution activity. The generating of first information and second information steps, and the causing of causing of processing of the acquired information step are recited at a high level of generality (i.e. as a general action or change being taken upon the determination steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Furthermore, the recited additional limitation(s) of the at least one processor, first processor, second processor, an electronic device, a communication device, and an interface are recited at a high level of generality and merely function to automate the generating steps. 
The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “an interface configured to exchange signals with electronic devices in the vehicle” in claim 1.
The interface configured to exchange signals with electronic devices in the vehicle” in claim 1 invoke 35U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, 11-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recite “at least one processor configured to process information acquired through…..based on a use purpose of the information“ and then further recite “wherein the processing comprises: causing processing of the acquired information by a first processor based on a determination that the acquired information is first information used in control of platooning and causing processing of the acquired information by a second processor based on a determination that the acquired information is second information used in monitoring of a platoon”. It is unclear to the examiner if the at least one processor consists of the first and second processor since the at least one processor is configured to process and further the processing comprises processing acquired information by a first and second processor, or is the at least one processor is processing the determination of the acquired information as first information and second information and then a first processor or second processor performs processing of the information based on the determination made by the at least one processor. Furthermore, the recited limitation “an interface configured to exchange signals with electronic devices in the vehicle” in claim 1 line 3 is indefinite. The interface which is configured to perform the steps of the claim is indefinite. It is not clear for the examiner to determine whether the device is software or hardware. Any of this would change the scope of the claims. If the device is software, the specification must provide adequate algorithm to carry out the specialized functions of the claim. Appropriate correction is required.
Claims 2-7, 9-10, 12-17, and 19-20 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
  101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1: Statutory Category
Independent claims 1 and 11 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes). 
101 Analysis – Step 2A Prong 1: Judicial exception
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  Independent claims 1 and 11 recite processing information acquired through at least one of the interface and a communication device based on a use purpose of the information, a determination that the acquired information is first information, a determination that the acquired information is second information. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, the steps from practically being performed in the mind.  For example, the claim limitations encompass a person looking at data (acquired information from interface and communication device) and process (classifying) the information and determination of information to be either first information or second information. The mere nominal recitation of the processor in claims 1 and 11 configured to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical application
The independent claims 1 and 11 recite(s) the additional limitations exchange signals with electronic devices in the vehicle, fusing a first sensing data received through the interface from a plurality of sensors, a second sensing data received through the communication device from one vehicle located toward a middle of the platoon of a plurality of platooned vehicles, and a third sensing data received through the communication device from one vehicle located toward a rear of the platoon; fusing a fourth sensing data received through the interface from the plurality of sensors, a fifth sensing data received through the communication device from the one vehicle located toward the middle of platoon, and a sixth sensing data received through the communication device from the one vehicle located toward the rear of the platoon; and the first, second, and third sensing data are acquired by sensors configured to detect information external to the platoon, and the fourth, fifth, and sixth sensing data are acquired by sensors configured to detect information internal to the platoon; causing processing of the acquired information by a first processor; generating the first information by the at least one processor; generating the second information by the at least one processor; causing processing of the acquired information by a second processor. Furthermore, claims 1 and 11 recite the additional limitations of at least one processor, first processor, second processor, an electronic device, a communication device, and an interface. The exchanging step is recited at a high level of generality (i.e., as a general means of gathering data of or communicating data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The fusing of different sensors data (first, second, third, or fourth, fifth, and sixth) are recited at a high level of generality as data that has been fused and is being gathered after fusing so that information is generated and amount to mere data gathering, which is a form of insignificant extra-solution activity. The generating of first information and second information steps, and the causing of causing of processing of the acquired information step are recited at a high level of generality (i.e. as a general action or change being taken upon the determination steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Furthermore, the recited additional limitation(s) of the at least one processor, first processor, second processor, an electronic device, a communication device, and an interface are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the exchanging, generating, and causing processing steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-7, 9-10, 12-17, and 19-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tosa et al (US20160232791) in view of Matsuzaki et al (US20180210440) in view of Jung (US20200326728).
With respect to claim 1, Tosa teaches an electronic device for vehicles included in a vehicle that functions as a lead vehicle during platooning (see at least [0011] and [0028]), the electronic device comprising: 
an interface configured to exchange signals with electronic devices in the vehicle (see at least [0080] and [0084]); at least one processor configured: to process information acquired through at least one of the interface and a communication device (see at least [0045-0050], 0059-0060], and [0076-0084], Tosa discloses inter-vehicle transmission and reception device and communication device comprising controller (110) for dividing vehicle information outputting the information to support unit (14), thereby allowing support unit to perform various supports and following driving on the basis of vehicle driving).
However, Tosa do not specifically disclose wherein the process of information acquired is based on a use purpose of the information; wherein the processing comprises: causing processing of the acquired information by a first processor based on a determination that the acquired information is first information used in control of platooning; and causing processing of the acquired information by a second processor based on a determination that the acquired information is second information used in monitoring of a platoon, 
Matsuzaki teaches wherein the process of information acquired is based on a use purpose of the information (see at least [0019]); wherein the processing comprises: causing processing of the acquired information by a first processor based on a determination that the acquired information is first information used in control of platooning (see at least [0018-0021 and [Fig. 1], Matsuzaki teaches wherein a frequency band selection unit for a communication unit selects frequency bands which are different from each other, to be used for transmitting different information (image data of surroundings, control information data, emergency stop command, etc.) and the communication processing unit converts each of the data into a wireless transmittable form.); and causing processing of the acquired information by a second processor based on a determination that the acquired information is second information used in monitoring of a platoon (see at least [0018-0021 and [Fig. 1], as stated above, Matsuzaki teaches the different information which include monitoring information and could be selected for different bands and converted to wireless transmittable form.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tosa’s in vehicle communication device to incorporate the teachings of Matsuzaki’ s. Tosa is directed to inter-vehicle communication between vehicles and manages vehicles in platoon through wireless communication. As such, it would have been obvious to incorporate Matsuzaki’ s teachings of the wireless management system for managing vehicles wherein the process of information acquired is based on a use purpose of the information; wherein the processing comprises: causing processing of the acquired information by a first processor based on a determination that the acquired information is first information used in control of platooning; and causing processing of the acquired information by a second processor based on a determination that the acquired information is second information used in monitoring of a platoon. This would be done to improve communication reliability of the wireless transmission (see Matsuzaki para 0068). 
However, Tosa as modified by Matsuzaki do not specifically teach wherein: the first information is generated by the at least one processor based on fusing a first sensing data received through the interface from a plurality of sensors, a second sensing data received through the communication device from one vehicle located toward a middle of the platoon of a plurality of platooned vehicles, and a third sensing data received through the communication device from one vehicle located toward a rear of the platoon; the second information is generated by the at least one processor based on fusing a 2 Attorney Docket No. 3120-3031fourth sensing data received through the interface from the plurality of sensors, a fifth sensing data received through the communication device from the one vehicle located toward the middle of platoon, and a sixth sensing data received through the communication device from the one vehicle located toward the rear of the platoon; and the first, second, and third sensing data are acquired by sensors configured to detect information external to the platoon, and the fourth, fifth, and sixth sensing data are acquired by sensors configured to detect information internal to the platoon. 
Jung teaches wherein: the first information is generated by the at least one processor based on fusing a first sensing data received through the interface from a plurality of sensors, a second sensing data received through the communication device from one vehicle located toward a middle of the platoon of a plurality of platooned vehicles, and a third sensing data received through the communication device from one vehicle located toward a rear of the platoon (see at least [0014], [0024], [0054], [0067-0069], and [0109], Jung teaches Fusing data between first, vehicle in the front of the vehicle or platoon and in the rear of the platoon and other vehicles of the platoon, and data communicated through vehicle-2-vehicle communication.); the second information is generated by the at least one processor based on fusing a 2 Attorney Docket No. 3120-3031fourth sensing data received through the interface from the plurality of sensors, a fifth sensing data received through the communication device from the one vehicle located toward the middle of platoon, and a sixth sensing data received through the communication device from the one vehicle located toward the rear of the platoon (see at least [0014], [0024], [0054], [0067-0069], and [0109], Jung teaches Fusing data between first, vehicle in the front of the vehicle or platoon and in the rear of the platoon and other vehicles of the platoon, and data communicated through vehicle-2-vehicle communication.); and the first, second, and third sensing data are acquired by sensors configured to detect information external to the platoon (see at least [0054], [0067-0070], and [0109]), and the fourth, fifth, and sixth sensing data are acquired by sensors configured to detect information internal to the platoon (see at least [0014], [0024], [0054], [0067-0069], and [0109]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tosa as modified by Matsuzaki to incorporate the teachings of Jung. wherein: the first information is generated by the at least one processor based on fusing a first sensing data received through the interface from a plurality of sensors, a second sensing data received through the communication device from one vehicle located toward a middle of the platoon of a plurality of platooned vehicles, and a third sensing data received through the communication device from one vehicle located toward a rear of the platoon; the second information is generated by the at least one processor based on fusing a  fourth sensing data received through the interface from the plurality of sensors, a fifth sensing data received through the communication device from the one vehicle located toward the middle of platoon, and a sixth sensing data received through the communication device from the one vehicle located toward the rear of the platoon; and the first, second, and third sensing data are acquired by sensors configured to detect information external to the platoon, and the fourth, fifth, and sixth sensing data are acquired by sensors configured to detect information internal to the platoon. This would be done to improve control of platooning of vehicles and improve safe platooning (see Jung para 0075 and 0114)
With respect to claim 2, Tosa do not specifically teach wherein the processor is configured: to transmit information to at least one other vehicle in the platoon; transmitting the first information to at least one other vehicle and to receive a first signal corresponding to the first information from the other vehicle through a first signal scheme; and to transmit the second information to the other vehicle and to receive a second signal corresponding to the second information from the other vehicle through a second signal scheme different from the first signal scheme.
Matsuzaki teaches wherein the processor is configured: to transmit information to at least one other vehicle in the platoon (see Tosa at least [0040] and [0080]); transmitting the first information to at least one other vehicle and to receive a first signal corresponding to the first information from the other vehicle through a first signal scheme (see Matsuzaki at least [0003], [0018-0021 and [Fig. 1], Matsuzaki teaches wherein a frequency band selection unit for a communication unit selects frequency bands which are different from each other, to be used for transmitting different information (image data of surroundings, control information data, emergency stop command, etc.) and the communication processing unit converts each of the data into a wireless transmittable form.); and to transmit the second information to the other vehicle and to receive a second signal corresponding to the second information from the other vehicle through a second signal scheme different from the first signal scheme (see Matsuzaki at least [0003], [0018-0021 and [Fig. 1], as stated above, Matsuzaki teaches the different information which include monitoring information and could be selected for different bands and converted to wireless transmittable form. See claim 1 above for rationale of obviousness, motivation and reason to combine).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tosa’s in vehicle communication device to incorporate the teachings of Matsuzaki’ s. Tosa is directed to inter-vehicle communication between vehicles and manages vehicles in platoon through wireless communication. As such, it would have been obvious to incorporate Matsuzaki’ s teachings of the wireless management system for managing vehicles wherein the processor is configured: to transmit information to at least one other vehicle in the platoon; transmitting the first information to at least one other vehicle and to receive a first signal corresponding to the first information from the other vehicle through a first signal scheme; and to transmit the second information to the other vehicle and to receive a second signal corresponding to the second information from the other vehicle through a second signal scheme different from the first signal scheme. This would be done to improve communication reliability of the wireless transmission (see Matsuzaki para 0068). 
With respect to claim 3, Tosa do not specifically teach wherein the processor is configured to use the first information in at least one of an operation of generating an autonomous traveling route, an operation of detecting an object outside the platoon, or an operation of generating 3D map data. 
Matsuzaki teaches wherein the processor is configured to use the first information in at least one of an operation of generating an autonomous traveling route, an operation of detecting an object outside the platoon, or an operation of generating 3D map data (see Matsuzaki at least [0034]; see claim 1 above for rationale of obviousness, motivation and reason to combine).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tosa’s in vehicle communication device to incorporate the teachings of Matsuzaki’ s. Tosa is directed to inter-vehicle communication between vehicles and manages vehicles in platoon through wireless communication. As such, it would have been obvious to incorporate Matsuzaki’ s teachings of the wireless management system for managing vehicles wherein the processor is configured to use the second information in at least one of an operation of adjusting a distance between vehicles in the platoon or an operation of determining whether a control command is reflected. This would be done to improve communication reliability of the wireless transmission (see Matsuzaki para 0068). 
With respect to claim 4, Tosa discloses wherein the processor is configured to use the second information in at least one of an operation of adjusting a distance between vehicles in the platoon or an operation of determining whether a control command is reflected (see at least [0055-0069], Tosa teaches information (second information) of estimating a chance of relative positions between vehicles and informing a vehicle (control command) of becoming a leading vehicle.).
With respect to claim 5, Tosa do not specifically teach wherein the first information is generated based on at least some of first sensing data generated by a first sensor, and the second information is generated further based on at least some of the first sensing data generated by the first sensor.
Matsuzaki teaches wherein the first information is generated based on at least some of first sensing data generated by a first sensor (see Matsuzaki at least [0034] and [0044), and the second information is generated further based on at least some of the first sensing data generated by the first sensor (see Matsuzaki at least [0034] and [0044], see claim 1 above for rationale of obviousness, motivation and reason to combine).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tosa’s in vehicle communication device to incorporate the teachings of Matsuzaki’ s. Tosa is directed to inter-vehicle communication between vehicles and manages vehicles in platoon through wireless communication. As such, it would have been obvious to incorporate Matsuzaki’ s teachings of the wireless management system for managing vehicles wherein the first information is generated based on at least some of first sensing data generated by a first sensor, and the second information is generated further based on at least some of the first sensing data generated by the first sensor. This would be done to improve communication reliability of the wireless transmission (see Matsuzaki para 0068). 
With respect to claim 6, Tosa discloses wherein the processor is configured to transmit at least one of the first information or the second information to a server and to receive result data generated as a result of processing the transmitted information from the server (see at least [0063-0065], Tosa discloses where the server collects the location position of all vehicles and determine a vehicle group and notifies each vehicle.). 
With respect to claim 7, Tosa discloses wherein, upon determining that a condition of the platoon is changed, the processor reclassifies the acquired information upon a change in the condition of the platoon, based on the use purpose of the acquired information (see at least [0097-0098]). 
With respect to claims 11, 12, 13, 14, 15, 16,  and 17 they are method claims that recite substantially the same limitations as the respective apparatus claims 1, 2, 3, 4, 5, 6, and 7 As such, claims 11, 12, 13, 14, 15, 16, and 17 are rejected for substantially the same reasons given for the respective apparatus claims 1, 2, 3, 4, 5, 6, and 7 are incorporated herein.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tosa et al (US20160232791) in view of Matsuzaki et al (US20180210440) in view of Jung (US20200326728) in view of Sabau (US20170227972). 
With respect to claim 9, Tosa as modified by Matsuzaki and Jung do not specifically teach wherein the processor is configured: to add vehicle ID data and timestamp data to the first information in order to generate first transmission data by the first processor; and to add the vehicle ID data and the timestamp data to the second information in order to generate second transmission data by the second processor. 
Sabau teaches wherein the processor is configured: to add vehicle ID data and timestamp data to the first information in order to generate first transmission data by the first processor (see at least [0012-0013], [0060], and [0066]); and to add the vehicle ID data and the timestamp data to the second information in order to generate second transmission data by the second processor (see at least [0012-0013], [0060], and [0066]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tosa as modified by Matsuzaki and Jung to incorporate the teachings of Sabau wherein the processor is configured: to add vehicle ID data and timestamp data to the first information in order to generate first transmission data by the first processor; and to add the vehicle ID data and the timestamp data to the second information in order to generate second transmission data by the second processor. This would be done to increase safe maneuvering of vehicles in a platoon (see Sabau para 0003). 
With respect to claim 10, Tosa discloses wherein the processor is configured to broadcast the first transmission data and the second transmission data (see at least [0031-0032]).

With respect to claims 19 and 20, they are method claims that recite substantially the same limitations as the respective apparatus claims 9 and 10.  As such, claims 19 and 20 are rejected for substantially the same reasons given for the respective electronic device claims 9 and 10 and are incorporated herein. 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667